UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 1-16027 LANTRONIX, INC. (Exact name of registrant as specified in its charter) Delaware 33-0362767 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 15353 Barranca Parkway, Irvine, California (Address of principal executive offices) 92618 (Zip Code) (949) 453-3990 (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report:N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x. Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes o No x. As of November 12, 2007, 60,058,661 shares of the Registrant’s common stock were outstanding. LANTRONIX, INC. FORM 10-Q FOR THE FISCAL QUARTER ENDED September 30, 2007 INDEX Page PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements. 1 Unaudited Condensed Consolidated Balance Sheets at September 30, 2007 and June 30, 2007 1 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2007 and 2006 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2007 and 2006 3 Notes to Unaudited Condensed Consolidated Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 17 PART II. OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 PART I. FINANCIAL INFORMATION Item 1.Financial Statements LANTRONIX, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS September 30, June 30, 2007 2007 (In thousands) ASSETS Current Assets: Cash and cash equivalents $ 7,089 $ 7,582 Marketable securities 96 97 Accounts receivable, net 1,955 3,411 Inventories, net 10,453 10,981 Contract manufacturers' receivable 1,251 1,270 Prepaid expenses and other current assets 511 578 Total current assets 21,355 23,919 Property and equipment, net 2,101 1,911 Goodwill 9,488 9,488 Purchased intangible assets, net 462 485 Officer loans 130 129 Other assets 27 26 Total assets $ 33,563 $ 35,958 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 8,638 $ 11,017 Accrued payroll and related expenses 2,209 1,993 Warranty reserve 373 446 Accrued settlements 1,068 1,068 Other current liabilities 4,762 3,808 Total current liabilities 17,050 18,332 Long-term liabilities 238 256 Long-term capital lease obligations 269 142 Commitments and contingencies Stockholders' equity: Common stock 6 6 Additional paid-in capital 185,540 184,953 Accumulated deficit (170,052 ) (168,173 ) Accumulated other comprehensive income 512 442 Total stockholders' equity 16,006 17,228 Total liabilities and stockholders' equity $ 33,563 $ 35,958 See accompanying notes. 1 LANTRONIX, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, 2007 2006 (In thousands, except per share data) Net revenues (1) $ 13,054 $ 12,514 Cost of revenues (2) 6,613 5,907 Gross profit 6,441 6,607 Operating expenses: Selling, general and administrative 6,279 5,498 Research and development 1,768 1,718 Litigation settlement costs - 15 Amortization of purchased intangible assets 18 18 Total operating expenses 8,065 7,249 Loss from operations (1,624 ) (642 ) Interest income (expense), net (19 ) 6 Other income (expense), net 11 (3 ) Loss before income taxes (1,632 ) (639 ) Provision for income taxes 21 12 Net loss $ (1,653 ) $ (651 ) Net loss per share (basic and diluted) $ (0.03 ) $ (0.01 ) Weighted-average shares (basic and diluted) 59,943 59,262 (1)Includes net revenues from related party $ 291 $ 279 (2)Includes amortization of purchased intangible assets $ 5 $ 2 See accompanying notes. 2 LANTRONIX, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended September 30, 2007 2006 (In thousands) Cash flows from operating activities: Net loss $ (1,653 ) $ (651 ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation 409 314 Depreciation 132 100 Amortization of purchased intangible assets 23 20 Provision for doubtful accounts 16 18 Litigation settlement costs - 15 Provision for inventories 152 1 Changes in operating assets and liabilities: Accounts receivable 1,434 334 Inventories 376 (1,122 ) Contract manufacturers' receivable 19 368 Prepaid expenses and other current assets 76 25 Other assets (1 ) (3 ) Accounts payable (2,380 ) 1,957 Accrued payroll and related expenses 203 (213 ) Accrued settlements - (400 ) Warranty reserve (73 ) (198 ) Other liabilities 677 (741 ) Net cash used in operating activities (590 ) (176 ) Cash flows from investing activities: Purchases of property and equipment, net (126 ) (4 ) Net cash used in investing activities (126 ) (4 ) Cash flows from financing activities: Net proceeds from issuances of common stock 179 184 Payment of capital lease obligations (30 ) (33 ) Net cash provided by financing activities 149 151 Effect of foreign exchange rate changes on cash 74 (13 ) Decrease in cash and cash equivalents (493 ) (42 ) Cash and cash equivalents at beginning of period 7,582 7,729 Cash and cash equivalents at end of period $ 7,089 $ 7,687 See accompanying notes. 3 LANTRONIX, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Lantronix, Inc. (the “Company” or “Lantronix”) have been prepared by the Company in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Article10 of RegulationS-X.Accordingly, they should be read in conjunction with the audited consolidated financial statements and notes thereto for the fiscal year ended June 30, 2007, included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on September 11, 2007.They contain all normal recurring accruals and adjustments which, in the opinion of management, are necessary to present fairly the consolidated financial position of the Company at September 30, 2007, and the consolidated results of its operations and cash flows for the three months ended September 30, 2007 and 2006.All intercompany accounts and transactions have been eliminated. It should be understood that accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end. The results of operations for the three months ended September 30, 2007 are not necessarily indicative of the results to be expected for the full year or any future interim periods. 2.Computation of Net Loss per Share Basic and diluted net loss per share is calculated by dividing net loss by the weighted-average number of common shares outstanding during the year. The following table presents the computation of net loss per share: Three Months Ended September 30, 2007 2006 (In thousands, except per share data) Numerator: Net loss $ (1,653 ) $ (651 ) Denominator: Weighted-average shares outstanding (basic and diluted) 59,943 59,262 Net loss per share (basic and diluted) $ (0.03 ) $ (0.01 ) The following table presents the common stock equivalents excluded from the diluted net loss per share calculation, because they were anti-dilutive as of such dates.These excluded common stock equivalents could be dilutive in the future. Three Months Ended September 30, 2007 2006 Common stock equivalents 3,640,025 2,587,780 3.Inventories Inventories are stated at the lower of cost (first-in, first-out) or market and consist of the following: 4 September 30, June 30, 2007 2007 (In thousands) Finished goods $ 7,448 $ 7,848 Raw materials 2,301 2,653 Inventory at distributors 1,866 1,876 Large scale integration chips * 1,536 1,530 Inventories, gross 13,151 13,907 Reserve for excess and obsolete inventory (2,698 ) (2,926 ) Inventories, net $ 10,453 $ 10,981 * This item is sold individually and embedded into the Company's products. 4.Warranty Upon shipment to its customers, the Company provides for the estimated cost to repair or replace products to be returned under warranty.The Company’s products typically carry a one- to two-year warranty. In addition, certain products that were sold prior to August 2003 carry a five-year warranty.Although the Company engages in extensive product quality programs and processes, its warranty obligation is affected by product failure rates, use of materials or service delivery costs that differ from the Company’s estimates. As a result, additional warranty reserves could be required, which could reduce gross margins. Additionally, the Company sells extended warranty services, which extend the warranty period for an additional one to three years depending upon the product. The following table is a reconciliation of the changes to the product warranty liability for the periods presented: Three Months Ended Year Ended September 30, June 30, 2007 2007 (In thousands) Beginning balance $ 446 $ 693 Charged to cost of revenues 7 107 Usage (80 ) (354 ) Ending balance $ 373 $ 446 5.Bank Line of Credit and Debt In May 2006, the Company entered into a two-year secured revolving Loan and Security Agreement ("Line of Credit”) with a bank, which provides for borrowings up to $5.0 million. The borrowing capacity is limited to eligible accounts receivable as defined under the Line of Credit. Borrowings under the Line of Credit bear interest at the prime rate plus 1.75% per annum. The Company is required to pay an unused line fee of 0.50% on the unused portion of the Line of Credit. In addition, the Company paid a fully earned, non-refundable commitment fee of $54,000 and paid an additional $54,000 on the first anniversary of the effective date of the Line of Credit. The Company's obligations under the Line of Credit are secured by substantially all of the Company's assets, including its intellectual property. The Company is subject to a number of covenants under the Line of Credit, pursuant to which, among other things, the Company has agreed that it will not, without the bank's prior written consent: (a) sell, lease, transfer or otherwise dispose, any of the Company's business or property, provided, however, that the Company may sell inventory in the ordinary course of business consistent with the provisions of the Line of Credit; (b) change the Company's business structure, liquidate or dissolve, or permit a change in beneficial ownership of more than 20% of the outstanding shares; (c) acquire, merge or consolidate with or into any other business organization; (d) incur any debts outside the ordinary course of the Company's business, except for permitted indebtedness, or grant any security interests in or permit a lien, claim or encumbrance upon all or any portion of the Company's assets, except in favor of or agreed to by the bank; (f) make any investments other than permitted investments; (g) make or permit any payments on any subordinated debt, except under the terms of existing subordinated debt or on terms acceptable to the bank, or amend any provision in any document related to the subordinated debt that would increase the amount thereof, or (h) become an "investment company" as such term is defined under the Investment Company Act of 1940. The Line of Credit also contains a number of affirmative covenants, including, among other things, covenants regarding the delivery of financial statements and notice requirements, accounts receivable, payment of taxes, access to collateral and books and records, maintenance of properties and insurance policies, and litigation by third parties. 5 The Line of Credit includes events of default that include, among other things, non-payment of principal, interest or fees, violation of affirmative and negative covenants, cross default to certain other indebtedness, material adverse change, material judgments, bankruptcy and insolvency events. As of September 30, 2007, the Company had no borrowings against the Line of Credit. 6.Share-Based Compensation The following table presents a summary of option activity under the Company’s stock option plans: Number of Shares Balance of options outstanding at June 30, 2007 5,891,896 Options granted 75,600 Options forfeited (801,466 ) Options expired (65,619 ) Options exercised (36,896 ) Balance of options outstanding at September 30, 2007 5,063,515 The following table presents stock option grant date information: Three Months Ended September 30, 2007 2006 Weighted-average grant date fair value $ 0.99 $ 1.24 Weighted-average grant date exercise price $ 1.32 $ 1.60 The following table presents a summary of share-based compensation by functional line item: Three Months Ended September 30, 2007 2006 (In thousands) Cost of revenues $ 27 $ 12 Selling, general and administrative 270 209 Research and development 112 93 Total share-basd compensation $ 409 $ 314 7.Income Taxes On July 1, 2007, the Company adopted Financial Accounting Standards Board Interpretation No.48, “Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No.109” (“FIN 48”). In connection with the adoption of FIN 48, the Company recognized an adjustment of approximately $226,000 to the beginning balance of accumulated deficit on its consolidated balance sheet. The Company’s continuing practice is to recognize interest and/or penalties related to income tax matters in income tax expense. As of September 30, 2007, the Company had recorded $326,000 of uncertain tax positions including approximately $98,000 of accrued interest and penalties related to these uncertain tax positions. At July 1, 2007, the Company’s fiscal 2001 through fiscal 2007 tax years remain open to examination by the Federal taxing authorities. The Company’s fiscal 2001 through fiscal 2007 tax years remain open to examination by the state taxing authorities. However, the Company has net operating losses (“NOLs”) beginning in fiscal 2001 which would cause the statute of limitations to remain open for the year in which the NOL was incurred. 6 The Company utilizes the liability method of accounting for income taxes.The following table presents the Company’s effective tax rates based upon the income tax provision for the periods shown: Three Months Ended September 30, 2007 2006 Effective tax rate 1 % 2 % The federal statutory rate was 34% for all periods.The difference between our effective tax rate and the federal statutory rate resulted primarily from the effect of our domestic losses recorded without a tax benefit, as well as the effect of foreign earnings taxed at rates differing from the federal statutory rate. 8.Comprehensive Loss The components of comprehensive loss are as follows: Three Months Ended September 30, 2007 2006 (In thousands) Net loss $ (1,653 ) $ (651 ) Other comprehensive income (loss): Change in net unrealized gain on investment, net of taxes of $0 (1 ) 6 Change in translation adjustments, net of taxes of $0 71 (14 ) Total comprehensive loss $ (1,583 ) $ (659 ) 9.Litigation Settlements Securities Litigation Settlements Securities Class Action Lawsuits (“Class Action”) Beginning on May 15, 2002, a number of securities class actions were filed against the Company and certain of its current and former directors and former officers alleging violations of the federal securities laws. These actions were consolidated into a single action pending in the United States District Court for the Central District of California entitled Inre Lantronix, Inc. Securities Litigation, Case No. CV 02-3899 GPS (JTLx). After the Court appointed a lead plaintiff, amended complaints were filed by the plaintiff, and the defendants filed various motions to dismiss directed at particular allegations. Through that process, certain of the allegations were dismissed by the Court. On October 18, 2004, the plaintiff filed the third amended complaint, which was the operative complaint in the action.The complaint alleged violations of Sections 11 and 15 of the Securities Act of 1933, as amended (the “Securities Act”) and violations of Sections 10(b) and 20(a) and Rule 10b-5 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The Securities Act claims were brought on behalf of all persons who purchased common stock of Lantronix pursuant or traceable to the Company’s August 4, 2000 initial public offering (“IPO”).The Exchange Act claims were based on alleged misstatements related to the Company’s financial results that were contained in the Registration Statement and Prospectus for the IPO.The claims brought under the Exchange Act were brought on behalf of all persons and entities that purchased or acquired Lantronix securities from November 1, 2000 through May 30, 2002 (the “Class Period”).The complaint alleged that defendants issued false and misleading statements concerning the business and financial condition in order to allegedly inflate the value of the Company’s securities during the Class Period.The complaint alleged that during the Class Period, Lantronix overstated financial results through improper revenue recognition and failure to comply with GAAP. The Company reached an agreement with plaintiffs to settle the Class Action lawsuit. The Company also reached agreements with its relevant insurance carriers with respect to the funding of the cash portions of the settlement with plaintiffs, and the cash funding of the settlement has been completed.Under the terms of the agreement with the Class Action plaintiffs, the Company was not required to contribute any cash to the Class Action settlement, as all cash contributed would be from the Company’s insurance carriers.However, as part of the agreement with the plaintiffs in the Class Action lawsuit, the Company agreed to issue certain Lantronix securities to the plaintiffs.As a result of the anticipated issuance of such securities, and in connection with the issuance of securities for the settlement of the Synergetic action described in detail in previous filings, the Company recorded a charge of $1.2 million inthe consolidated statement of operations for the fiscal year ended June 30, 2006.On December 11, 2006, the United States District Court for the Central District of California gave its final approval to the settlement and issued a final order and judgment in the matter.During the fiscal quarter ended December 31, 2006, the insurance carriers funded their share of the settlement, which totaled $13.9 million.On January 10, 2007, the settlement of the Company’s securities litigation became final and effective.During the fiscal quarter ended March 31, 2007, the Company reduced its accrued settlement liability and settlement recovery by $13.9 million in connection with the settlement becoming final and effective.As of June 30, 2007, the Company had an accrued settlement liability of $1.1 million.The Company expects to issue warrants to purchase Lantronix common stock with a fair value of $1.1 million to the class action plaintiffs as final consideration for the remaining settlement liability.Per the terms of the settlement agreement, the number of shares to be issued pursuant to the warrants shall be determined by using the Black-Scholes model option-pricing formula using a contract life of four years and a strike price of $3 above the average trading price of the Company’s common stock over the 45 trading days ending two trading days prior to the issuance date (20 days after the settlement date) of the warrants.The warrants will be issued when the escrow administrator provides the Company with a final list of the eligible class action plaintiffs.The Company expects the warrants to be issued during fiscal 2008. 7 10.Litigation From time to time, the Company is subject to other legal proceedings and claims in the ordinary course of business. Except as discussed in Note 9, the Company is currently not aware of any such legal proceedings or claims that it believes will have, individually or in the aggregate, a material adverse effect on its business, prospects, financial position, operating results or cash flows. During 2006, the Company concluded multiple securities lawsuits and litigation with a former executive officer.The Company may have an obligation to continue to indemnify the former executive officer and defend the securities violation that he has been charged with.There is a risk that the Company’s insurance carriers may not reimburse us for such costs.Accordingly, legal expenses for this former executive officer’s defense are recorded as incurred and reimbursement of the legal expenses from insurance are recorded upon receipt.As of September 30, 2007, the Company had $90,000 of reimbursable legal expenses recorded as a liability on its consolidated balance sheets. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Statement You should read the following discussion and analysis in conjunction with our unaudited condensed consolidated financial statements and the related notes thereto contained elsewhere in this Quarterly Report on Form 10-Q.The information contained in this Report is not a complete description of our business.We urge you to carefully review and consider the various disclosures made by us in this Report and in our other reports filed with the Securities and Exchange Commission (“SEC”), including our Annual Report on Form10-K for the fiscal year ended June30, 2007 and subsequent reports on our Current Reports on Form 8-K. This Report contains forward-looking statements which include, but are not limited to, statements concerning projected net revenues, expenses, gross profit and net income (loss), the need for additional capital, market acceptance of our products, our ability to achieve further product integration, the status of evolving technologies and their growth potential and our production capacity. Among these forward-looking statements are statements regarding a potential decline in net revenue from non-core product lines, potential variances in quarterly operating expenses, the adequacy of existing resources to meet cash needs, some reduction in the average selling prices and gross margins of products, need to incorporate software from third-party vendors and open source software in our future products and the potential impact of an increase in interest rates or fluctuations in foreign exchange rates on our financial condition or results of operations. These forward-looking statements are based on our current expectations, estimates and projections about our industry, our beliefs and certain assumptions made by us. Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “may,” “will” and variations of these words or similar expressions are intended to identify forward-looking statements. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict. Therefore, our actual results could differ materially and adversely from those expressed in any forward-looking statements as a result of various factors, including but not limited to those identified under the heading “Risk Factors” set forth in Part II, Item 1A hereto. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. Overview We design, develop and market devices that make it possible to access, manage, control and configure electronic products over the Internet or other networks. We are a leader in providing innovative networking solutions. We were initially formed as “Lantronix,” a California corporation, in June 1989. We reincorporated as “Lantronix, Inc.,” a Delaware corporation, in May 2000. 8 We have a history of providing devices that enable information technology (“IT”) equipment to network using standard protocols for connectivity, including Ethernet and wireless. Our first device was a terminal server that allowed “dumb” terminals to connect to a network. Building on the success of our terminal servers, in 1991 we introduced a complete line of print servers that enabled users to inexpensively share printers over a network. Since then, we have continually refined our core technology and have developed additional innovative networking solutions that expand upon the business of providing our customers network connectivity. With the expansion of networking and the Internet, our technology focus has been increasingly expanded beyond IT equipment, so that our device solutions provide a product manufacturer with the ability to network its products within the industrial, service and commercial markets referred to as machine-to-machine (“M2M”) networking. The following describes our device networking product lines: · Device Enablement– We offer an array of embedded and external device enablement solutions that enable integrators and manufacturers of electronic and electro-mechanical products to add network connectivity, manageability and control.Our customers’ products originate from a wide variety of applications within the M2M market, from blood analyzers that relay critical patient information directly to a hospital’s information system, to simple devices such as time clocks, allowing the user to obtain information from these devices and to improve how they are managed and controlled.We also offer products such as multi-port devices servers that enable devices outside the data center to cost effectively share the network connection and convert various protocols to industry standard interfaces such as Ethernet and the Internet. · Device Management –We offer off-the-shelf appliances such as console servers, digital remote keyboard, video, mouse extenders, and power control products that enable IT professionals to remotely connect, monitor and control network infrastructure equipment, distributed branch office equipment and large groups of servers using highly secure out-of-band management technology.In addition, we offer off-the-shelf appliances that enable IT professionals to reliably, remotely and simply monitor, configure and manage multiple devices from a single point of control. The following describes our non-core product line: · Non-core– Over the years, we have innovated or acquired various product lines that are no longer part of our primary, core markets described above. In general, these non-core businesses represent decreasing markets and we minimize research and development in these product lines. Included in this category are terminal servers, visualization solutions, legacy print servers, software and other miscellaneous products. We have announced the end-of-life for almost all of our non-core products and expect a steep decline in non-core revenues in fiscal 2008 while we complete the exit of this product category. Financial Highlights and Other Information for the Fiscal Quarter Ended September 30, 2007 The following is a summary of the key factors and significant events that impacted our financial performance during the fiscal quarter ended September 30, 2007: · Net revenues of $13.1million for the fiscal quarter ended September 30, 2007 increased by $540,000 or 4.3% as compared to $12.5million reported for the fiscal quarter ended September 30, 2006.The increase was primarily the result of a $1.1 million or 9.9% increase in our device networking product lines offset by a $523,000 or 29% decrease in our non-core product lines. · Gross profit as a percentage of net revenues was 49.3% for the fiscal quarter ended September 30, 2007 as compared to 52.8% reported for the fiscal quarter ended September 30, 2006.The decrease in gross profit margin percent was primarily attributable to an increase in certain inventory reserves in connection with a review of our product offerings as part of our effort to simplify our product portfolio by discontinuing slow-moving and non-strategic products. · Loss from operations as a percentage of net revenues was $1.6 million or 12.4% for the fiscal quarter ended September 30, 2007 as compared to $642,000 or 5.1% for the fiscal quarter ended September 30, 2006.Loss from operations for the fiscal quarter ended September 30, 2007 includes expenses totaling approximately $1.0 million related to the departure of our former president and chief executive officer and other former employees, expenses associated with the executive search for a permanent chief executive officer and $121,000 for a value added tax (“VAT”) liability in connection with an audit of a foreign subsidiary. 9 · Net loss of $1.7 million, or $0.03per basic and diluted share, for the fiscal quarter ended September 30, 2007, increased from a net loss of $651,000, or $0.01per basic and diluted share, for the fiscal quarter ended September 30, 2006. · Cash, cash equivalents and marketable securities were $7.2 million as of September 30, 2007 compared to $7.7 million as of June 30, 2007. · Net accounts receivable were $2.0million as of September 30, 2007 as compared to $3.4million as of June 30, 2007. Annualized days sales outstanding (“DSO”)in receivables as of September 30, 2007decreased to 19days from 21days as of June 30, 2007. Our accounts receivable and DSO are primarily affected by the timing of shipments within a quarter, our collections performance and the fact that a significant portion of our revenues are recognized on a sell-through basis (upon shipment from distributor inventories rather than as goods are shipped to distributors). · Net inventories were $10.5million as of September 30, 2007 as compared to $11.0million as of June 30, 2007. Our annualized inventory turns decreased to 2.5 annualized turns for the fiscal quarter ended September 30, 2007 compared to 2.8annualized turns for the fiscal quarter ended June 30, 2007. Critical Accounting Policies and Estimates The accounting policies that have the greatest impact on our financial condition and results of operations and that require the most judgment are those relating to revenue recognition, warranty reserves, allowance for doubtful accounts, inventory valuation, valuation of deferred income taxes, goodwill and purchased intangible assets and legal settlement costs. These policies are described in further detail in our Annual Report on Form 10-K for the fiscal year ended June 30, 2007.There have been no significant changes in our critical accounting policies and estimates during the fiscal quarter ended September 30, 2007 as compared to what was previously disclosed in our Annual Report on Form 10-K for the fiscal year ended June 30, 2007. Recent Accounting Pronouncements Recent accounting pronouncements issued by the Financial Accounting Standards Board (including its Emerging Issues Task Force), the American Institute of Certified Public Accountants, and the SEC did not or are not believed by management to have a material impact on the Company’s present or future consolidated financial statements. 10 Consolidated Results of Operations The following table presents the percentage of net revenues represented by each item in our condensed consolidated statement of operations: Three Months Ended September 30, 2007 2006 Net revenues 100.0 % 100.0 % Cost of revenues 50.7 % 47.2 % Gross profit 49.3 % 52.8 % Operating expenses: Selling, general and administrative 48.1 % 43.9 % Research and development 13.5 % 13.7 % Litigation settlement costs 0.0 % 0.1 % Amortization of purchased intangible assets 0.1 % 0.1 % Total operating expenses 61.8 % 57.9 % Loss from operations (12.4 %) (5.1 %) Interest income (expense), net (0.1 %) 0.0 % Other income (expense), net 0.1 % (0.0 %) Loss before income taxes (12.5 %) (5.1 %) Provision for income taxes 0.2 % 0.1 % Net loss (12.7 %) (5.2 %) Comparison of the Fiscal Quarter Ended September 30, 2007 and 2006 Net Revenues by Product Line The following table presents net revenues by product line: Three Months Ended September 30, % of Net % of Net Change 2007 Revenues 2006 Revenues $ % (In thousands, except percentages) Device enablement $ 9,829 75.3 % $ 9,003 71.9 % $ 826 9.2 % Device management 1,951 14.9 % 1,714 13.7 % 237 13.8 % Device networking 11,780 90.2 % 10,717 85.6 % 1,063 9.9 % Non-core 1,274 9.8 % 1,797 14.4 % (523 ) (29.1 %) Net revenues $ 13,054 100.0 % $ 12,514 100.0 % $ 540 4.3 % The increase in net revenues for the fiscal quarter ended September 30, 2007 as compared to the fiscal quarter ended September 30, 2006 was primarily a result of an increase in net revenues from our device enablement and device management product lines, offset by a decrease in our non-core product lines.The increase in our device enablement product lines was primarily due to an increase in our external device enablement products.We are no longer investing in the development of our non-core product lines and expect net revenues related to these products to continue to decline in the future as we focus our investment on our device networking product lines. 11 Net Revenues by Region The following table presents net revenues by geographic region: Three Months Ended September 30, % of Net % of Net Change 2007 Revenues 2006 Revenues $ % (In thousands, except percentages) Americas $ 7,935 60.8 % $ 7,656 61.2 % $ 279 3.6 % EMEA 3,385 25.9 % 2,991 23.9 % 394 13.2 % Asia Pacific 1,734 13.3 % 1,867 14.9 % (133 ) -7.1 % Net revenues $ 13,054 100.0 % $ 12,514 100.0 % $ 540 4.3 % The increase in net revenues for the fiscal quarter ended September 30, 2007 as compared to the fiscal quarter ended September 30, 2006 is primarily a result of an increase in net revenues in the EMEA (“Europe, Middle East and Africa”) and Americas regions offset by a decrease in the Asia Pacific region.The increase in net revenues in the EMEA region is primarily attributable to an increase in sales of our device enablement product lines offset by a decrease in our non-core product lines.The increase in the Americas region is primarily due to an increase in device networking product lines offset by a decline in non-core product lines.The decrease in the Asia Pacific region is primarily due to a decrease in non-core product lines. Gross Profit The following table presents gross profit: Three Months Ended September 30, % of Net % of Net Change 2007 Revenues 2006 Revenues $ % (In thousands, except percentages) Gross profit $ 6,441 49.3 % $ 6,607 52.8 % $ (166 ) (2.5 %) Gross profit represents net revenues less cost of revenues. Cost of revenues consisted primarily of the cost of raw material components, subcontract labor assembly from contract manufacturers, manufacturing overhead, amortization of purchased intangible assets, establishing or relieving inventory reserves for excess and obsolete products or raw materials, warranty costs, royalties and share-based compensation. The decrease in gross profit margin percent was primarily attributable to an increase in certain inventory reserves in connection with a review of our product offerings as part of our effort to simplify our product portfolio by discontinuing slow-moving and non-strategic products. Selling, General and Administrative Selling, general and administrative expenses consisted of personnel-related expenses including salaries and commissions, share-based compensation, facility expenses, information technology, trade show expenses, advertising, and legal and accounting fees offset by reimbursement of legal fees from insurance proceeds. The following table presents selling, general and administrative expenses: 12 Three Months Ended % of Net % of Net Change 2007 Revenues 2006 Revenues $ % (In thousands, except percentages) Personnel-related expenses $ 3,663 $ 2,861 $ 802 28.0 % Professional fees & outside services 708 758 (50 ) (6.6 %) Advertising and marketing 658 745 (87 ) (11.7 %) Facilities 383 540 (157 ) (29.1 %) Share-based compensation 270 209 61 29.2 % Depreciation 83 77 6 7.8 % Other 514 308 206 66.9 % Selling, general and administrative $ 6,279 48.1% $ 5,498 43.9% $ 781 14.2 % In order of significance, the increase in selling, general and administrative expenses for the fiscal quarter ended September 30, 2007 as compared to the fiscal quarter ended September 30, 2006 was primarily due to: (i) increased personnel-related expenses as a result of severance charges related to the departure of the former president and chief executive officer and other former employees, (ii) costs associated with the executive search for a permanent CEO and (iii) increased expenses due to a $121,000 VATliability in connection with a tax audit of a foreign subsidiary. Research and Development Research and development expenses consisted of personnel-related expenses including share-based compensation, as well as expenditures to third-party vendors for research and development activities. The following table presents research and development expenses: Three Months Ended % of Net % of Net Change 2007 Revenues 2006 Revenues $ % (In thousands, except percentages) Personnel-related expenses $ 1,255 $ 1,274 $ (19 ) (1.5 %) Facilities 212 166 46 27.7 % Professional fees & outside services 81 81 - 0.0 % Share-based compensation 112 93 19 20.4 % Depreciation 12 9 3 33.3 % Other 96 95 1 1.1 % Research and development $ 1,768 13.5% $ 1,718 13.7% $ 50 2.9 % Totalresearch and development expenses for the fiscal quarter ended September 30, 2007 remained consistent compared to the fiscal quarter ended September 30, 2006.Personnel-related expenses decreased slightly due to lower average headcount, partially offset by approximately $120,000 in charges related to the departure of a former employee. Provision for Income Taxes On July 1, 2007, we adopted FIN 48. In connection with the adoption of FIN 48, we recognized an adjustment of approximately $226,000 to the beginning balance of accumulated deficit on our consolidated balance sheet. Our continuing practice is to recognize interest and/or penalties related to income tax matters in income tax expense. As of September 30, 2007, we had recorded $326,000 of uncertain tax positions including approximately $98,000 of accrued interest and penalties related to these uncertain tax positions. At July 1, 2007, our fiscal 2001 through fiscal 2007 tax years remain open to examination by the Federal and state taxing authorities.However, we have net operating losses (“NOLs”) beginning in fiscal 2001 which would cause the statute of limitations to remain open for the year in which the NOL was incurred. The following table presents our effective tax rate based upon our income tax provision: 13 Three Months Ended September 30, 2007 2006 Effective tax rate 1 % 2 % We utilize the liability method of accounting for income taxes as set forth in Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes.”The federal statutory rate was 34% for all periods.The difference between our effective tax rate and the federal statutory rate resulted primarily from the effect of our domestic losses recorded without a tax benefit, as well as the effect of foreign earnings taxed at rates differing from the federal statutory rate. We record net deferred tax assets to the extent we believe these assets will more likely than not be realized. As a result of our cumulative losses, we provided a full valuation allowance against our domestic net deferred tax assets for the fiscal quarters ended September 30, 2007 and 2006. Liquidity and Capital Resources Since inception through fiscal 2007, we have financed our operations primarily through the issuance of common stock and operating activities. We refer to the sum of cash and cash equivalents and marketable securities as “cash” for the purposes of discussing our cash balance and liquidity. The following table presents details of our working capital and cash: September 30, June 30, Increase 2007 2007 (Decrease) (In thousands) Working capital $ 4,305 $ 5,587 $ (1,336 ) Cash and cash equivalents $ 7,089 $ 7,582 $ (493 ) Marketable securities 96 97 (1 ) Total cash, cash equivalents and marketable securities $ 7,185 $ 7,679 $ (494 ) In order of significance, our working capital as of September 30, 2007 decreased compared to June 30, 2007 primarily due to: (i) a net loss and (ii) a decrease in accounts receivable as a result of lower net revenues for the fiscal quarter ended September 30, 2007 as compared to the fiscal quarter ended June 30, 2007.Our cash balance decreased compared to prior year end as a result of our cash management activities, which included the timing of cash payments to our vendors and the timing of cash receipts from our customers. We believe that our existing cash, cash equivalents, marketable securities and funds available from our line of credit will be adequate to meet our anticipated cash needs through at least the next 12 months. Our future capital requirements will depend on many factors, including the timing and amount of our net revenues, research and development, expenses associated with any strategic partnerships or acquisitions and infrastructure investments, and expenses related to government investigations and litigation, which could affect our ability to generate additional cash. If cash generated from operations and financing activities is insufficient to satisfy our working capital requirements, we may need to raise capital by borrowing funds through bank loans, the selling of securities or other means. There can be no assurance that we will be able to raise any such capital on terms acceptable to us, if at all. If we are unable to secure additional financing, we may not be able to develop or enhance our products, take advantage of future opportunities, respond to competition or continue to operate our business. In May 2006, we entered into a two-year secured revolving Loan and Security Agreement ("Line of Credit”) with a bank, which provides for borrowings up to $5.0 million. The borrowing capacity is limited to eligible accounts receivable as defined under the Line of Credit. Borrowings under the Line of Credit bear interest at the prime rate plus 1.75% per annum. We are required to pay an unused line fee of 0.50% on the unused portion of the Line of Credit. As of September 30, 2007 and June 30, 2007, we had no borrowings against the Line of Credit. The following table presents our available borrowing capacity and outstanding letters of credit, which were used to secure equipment leases, deposits for a building lease and security deposits: 14 September 30, June 30, 2007 2007 (In thousands) Available borrowing capacity $ 1,813 $ 3,462 Outstanding letters of credit $ 1,280 $ 1,280 During March 2006, we entered into a lease agreement whereby the lessor will advance an amount not to exceed $1.0 million for the implementation of a new enterprise resource planning (“ERP”) information system to manage our business operations. During the ERP implementation period, we will pay interest of 9.0% on the amounts advanced. The lease agreement states that the aggregate amount advanced to us by the lessor will be repaid over a three-year period following the completion of the ERP implementation. As of September 30, 2007, we had incurred costs of $500,000 in connection with the ERP implementation which will be advanced by the lessor. As of September 30, 2007 and June 30, 2007, approximately $1.1 million and $2.0 million, respectively, of our cash was held in foreign subsidiary bank accounts.Such cash is unrestricted with regard to foreign liquidity needs; however, our ability to utilize a portion of this cash to satisfy liquidity needs outside of such foreign locations is subject to approval by the foreign location board of directors. Cash Flows The following table presents the major components of the consolidated statements of cash flows: Three Months Ended September 30, 2007 2006 (In thousands) Net cash provided by (used in): Net loss $ (1,653 ) $ (651 ) Non-cash operating expenses, net 732 468 Changes in operating assets and liabilities: Accounts receivable 1,434 334 Inventories 376 (1,122 ) Contract manufacturers' receivable 19 368 Prepaid expenses and other current assets 76 25 Other assets (1 ) (3 ) Accounts payable (2,380 ) 1,957 Accrued payroll and related expenses 203 (213 ) Accrued settlements - (400 ) Warranty reserve (73 ) (198 ) Other liabilities 677 (741 ) Net cash used in operating activities (590 ) (176 ) Net cash used in investing activities (126 ) (4 ) Net cash provided by financing activities 149 151 Effect of foreign exchange rate changes on cash 74 (13 ) Decrease in cash and cash equivalents $ (493 ) $ (42 ) Operating activities used cash during the fiscal quarter ended September 30, 2007. This was the result of a net loss, offset by non-cash operating expenses and cash provided by operating assets and liabilities. The non-cash items that had a significant impact on net loss included share-based compensation and depreciation. In order of significance, the changes in operating assets and liabilities that had a significant impact on the cash used in operating activities included (i) a decrease in net accounts receivable due to the timing of collections and linearity of sales (ii) an increase in other liabilities as a result of increase in customer prepayments and (iii) a decrease in finished good inventories; offset by (iii) a decrease in accounts payable as a result of the timing of inventory receipts and cash payments to vendors. Operating activities used cash during the fiscal quarter ended September 30, 2006. This was the result of at net loss, offset by non-cash operating expenses and cash provided by operating assets and liabilities. The non-cash items that had a significant impact on the net loss included share-based compensation and depreciation. In order of significance, the changes in operating assets and liabilities which had a significant impact on the cash used in operating activities included (i) an increase in accounts payable as a result of the timing of cash payments to vendors and (ii) a decrease in receivable balances as a result of our cash collection efforts; offset by (iii) an increase in inventories, (iv) a decrease in other liabilities as a result of a decrease in customer deposits, (v) a decrease in accrued settlements as a result of the payment of the Digi settlement and (vi) a reduction in the warranty reserve to reflect lower expected warranty return rates. 15 Investing activities used cash during the fiscal quarter ended September 30, 2007. This was due to the purchase of property and equipment. Investing activities used cash during the fiscal quarter ended September 30, 2006. This was due to the purchase of property and equipment. Financing activities provided cash during the fiscal quarter ended September 30, 2007. This was due to proceeds from the sale of common shares through employee stock option exercises and the 2000 Employee Stock Purchase Plan (the “ESPP”) offset by repayments on capital lease obligations. Financing activities provided cash during the fiscal quarter ended September 30, 2006. This was due to proceeds from the sale of common shares through employee stock option exercises and the ESPP offset by repayments on capital lease obligations. Off-Balance Sheet Arrangements We did not have any off balance sheet arrangements as of September 30, 2007. Item 3. Quantitative and Qualitative Disclosures About Market Risk We do not use derivative financial instruments for speculative or trading purposes. We place our investments in instruments that meet high credit quality standards, as specified in our investment policy. Interest Rate Risk Our exposure to interest rate risk is limited to the exposure related to our cash and cash equivalents and marketable securities. Our cash and cash equivalents are held in cash deposit accounts and, as such, we believe our cash and cash equivalents are not subject to significant interest rate risk. We believe our marketable securities would not decline in value by a significant amount if interest rates increase, and therefore would not have a material effect on our financial condition or results of operations. The following table presents our cash and cash equivalents and marketable securities: September 30, June 30, 2007 2007 (In thousands) Cash and cash equivalents $ 7,089 $ 7,582 Marketable securities 96 97 Total cash, cash equivalents and marketable securities $ 7,185 $ 7,679 Foreign Currency Risk We hold a significant portion of our cash balance in foreign currencies (particularly the euro) and, as such, we are subject to foreign currency fluctuations. In addition, we sell products internationally. As a result, our financial results could be harmed by factors such as changes in foreign currency exchange rates or weak economic conditions in foreign markets. We do not currently enter into forward exchange contracts to hedge exposure denominated in foreign currencies or any other derivative financial instruments for trading or speculative purposes. In the future, if we feel our foreign currency exposure has increased, we may consider entering into hedging transactions to help mitigate that risk. The following table presents our cash balance held in foreign currencies: 16 September 30, June 30, 2007 2007 (In thousands) Cash held in foreign currencies $ 2,071 $ 2,042 Item 4.Controls and Procedures (a) Evaluation of disclosure controls and procedures We carried out an evaluation, under the supervision and with the participation of our management, including our Interim Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of our fiscal quarter ended September 30, 2006. Based upon that evaluation, our Interim Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective in ensuring that information required to be disclosed by us in reports that we file or submit under the Exchange Act (i) is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii) is accumulated and communicated to our management, including our Interim Chief Executive Officer and Chief Financial Officer to allow timely decisions regarding required disclosure. (b) Changes in internal controls over financial reporting There have been no changes in our internal controls over financial reporting identified during the fiscal quarter that ended September 30, 2007 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION Item 1. Legal Proceedings The information set forth in Note 9 and 10to our notes to the unaudited condensed consolidated financial statements of Part I, Item 1 of this Form 10-Q is hereby incorporated by reference. Item 1A. Risk Factors We operate in a rapidly changing environment that involves numerous risks and uncertainties.Before deciding to purchase, hold or sell our common stock, you should carefully consider the risks described in this section. This section should be read in conjunction with the unaudited consolidated financial statements and accompanying notes thereto, and Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this Report. If any of these risks or uncertainties actually occurs with material adverse effects on us, our business, financial condition and results of operations could be seriously harmed. In that event, the market price for our common stock could decline and you may lose all or part of your investment. Our quarterly operating results may fluctuate, which could cause our stock to decline. We have experienced, and expect to continue to experience, significant fluctuations in net revenues, expenses and operating results from quarter to quarter. We, therefore, believe that quarter-to-quarter comparisons of our operating results are not a good indication of our future performance, and you should not rely on them to predict our future performance or the future performance of our stock. A high percentage of our operating expenses are relatively fixed and are based on our expectations of future net revenues. If we were to experience a reduction in revenues in a quarter, we would likely be unable to adjust our short-term expenditures. If this were to occur, our operating results for that fiscal quarter would be harmed. If our operating results in future fiscal quarters fall below the expectations of market analysts and investors, the price of our common stock would likely fall. Other factors that might cause our operating results to fluctuate on a quarterly basis include: · changes in the mix of net revenues attributable to higher-margin and lower-margin products; · customers’ decisions to defer or accelerate orders; · variations in the size or timing of orders for our products; 17 · changes in demand for our products; · fluctuations in exchange rates; · defects and other product quality problems; · loss or gain of significant customers; · short-term fluctuations in the cost or availability of our critical components; · announcements or introductions of new products by our competitors; · effects of terrorist attacks in the U.S. and abroad; and · changes in demand for devices that incorporate our products. If a major distributor or customer cancels, reduces or delays purchases, our net revenues might decline and our business could be adversely affected. The number and timing of sales to our distributors have been difficult for us to predict. While our distributors are customers in the sense they buy our products, they are also part of our product distribution system. Some of our distributors could be acquired by a competitor and stop buying product from us. The following table presents sales to our significant customers as a percentage of net revenues: Three Months Ended September 30, 2007 2006 Top five customers (1) 40.0 % 35.6 % Tech Data 15.0 % 9.9 % Ingram Micro 9.7 % 9.2 % (1)
